Dismissed and Opinion Filed April 29, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00496-CR

                        DWAYNE ELLIOT ROWLAND, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-00060-Q

                            MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Myers, and Justice Evans
                               Opinion by Chief Justice Wright
   Dwayne Elliot Rowland pleaded guilty to stalking. Pursuant to a plea agreement, the trial

court deferred adjudication of guilt and placed appellant on five years’ community supervision.

Appellant waived his right to appeal as part of the plea agreement. See Blanco v. State, 18

S.W.3d 218, 219–20 (Tex. Crim. App. 2000). The trial court certified that appellant has no right

to appeal. See TEX. R. APP. P. 25.2(a), (d); Dears v. State, 154 S.W.3d 610 (Tex. Crim. App.

2005). We dismiss the appeal for want of jurisdiction.



                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
Do Not Publish                                    CHIEF JUSTICE
TEX. R. APP. P. 47
140496F.U05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DWAYNE ELLIOT ROWLAND, Appellant                   On Appeal from the 204th Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-00496-CR        V.                       Trial Court Cause No. F14-00060-Q.
                                                   Opinion delivered by Chief Justice Wright,
THE STATE OF TEXAS, Appellee                       Justices Myers and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered April 29, 2014




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –2–